Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/28/2021 has been entered.  All previous 112 rejections have been withdrawn.

Claim Objections
Claims 1, 3-8 and 15 are objected to because of the following informalities: in claim 1, line 2, the phrase “a pump comprises” should be changed to “a pump comprising”; claim 15 has been designated to depend on withdrawn claim 4 and, as such, will be withdrawn from consideration.  Examiner requests for the proper designation of claim 15 to indicate its status as “Withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrado (CH359504) in view of Walton (US20190024682).
Claim 1:  Corrado discloses a pump (Fig. 1) having at least one pump cylinder comprising a pump chamber (11), wherein the pump chamber comprises an inlet and an outlet (Fig. 1), and a piston (note piston within 11) actuatable within the pump cylinder, wherein the piston is configured to draw a working fluid into the pump chamber through the inlet and to push the working fluid out of the pump chamber through the outlet (Fig. 1); a drive (10) configured to move the piston, wherein the drive includes a drive fluid (inherent within 10). 
Corrado does not disclose for the drive fluid to be prevented from entering the pump chamber by a seal or a leak detector positioned on the pump to capture drive fluid leaking from the drive, the leak detector operable to generate an alarm when the leaked drive fluid reaches a threshold.  However, Walton teaches a drive actuator used with a piston (Figs. 1-2) and hydraulic fluid and which uses a seal (12/14/16) to prevent the loss of drive fluid and which also uses a leak detector (26/27/32) positioned on the actuating device to capture drive fluid leaking from the drive, the leak detector operable to generate an alarm when the leaked drive fluid reaches a threshold (paragraph 57).  It would have been obvious before the effective filing date of the invention to include a seal/leak detector arrangement as taught by Walton into the apparatus of Corrado in order to prevent and ascertain the loss of drive fluid.
Walton further teaches that the leak detector comprises a buffer tube (note tube directly below 26 in Fig. 2, including 22/24) to collect the leaked drive fluid; a sensor 
Claim 3:  Corrado and Walton teach the previous limitations.  Corrado further discloses that the pump is a hydraulically actuated pump (Fig. 1) and Walton further teaches (see previous rejection of claim 1) using drive fluid that is hydraulic fluid (see Abstract, paragraph 2).
Claim 6:  Corrado and Walton teach the previous limitations.  Walton further teaches its seal (12/14/16) is positioned on a drive rod (4) of the piston and the buffer tube is adjacent to the seal (Fig. 2, note adjacency of 12/14 with 24).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrado (CH359504) in view of Walton (US20190024682) and in further view of Chowaniec (US20020106292).
Claim 5:  Corrado and Walton teach the previous limitations.  Corrado discloses that the pump is an actuated pump but does not disclose that the actuator is submerged in oil.  However, Chowaniec teaches a pump arrangement in which the actuator used is submerged in oil (see Abstract, Fig. 1, note 36).  It would have been obvious before the effective filing date of the invention to include oil as taught by Chowaniec into the apparatus of Corrado as it is a common, inexpensive fluid for transferring hydraulic pressures.
s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrado (CH359504) in view of Walton (US20190024682) and in further view of Le Strat (FR2965049).
Claim 7:  Corrado and Walton teach the previous limitations.  Corrado and Walton do not disclose the sensor as a capacitive sensor which generates a signal when fluid reaches the maximum level but Walton is open to its sensor being an electronic sensor (see Walton, paragraph 18).  Le Strat teaches using a capacitive sensor (6) that can generate a signal when fluid reaches the maximum level (at level 3, see Abstract).  It would have been obvious before the effective filing date of the invention to use a capacitive sensor as taught by Le Strat into the apparatus of Corrado as modified by Walton as it involves mere substitution of one known element for another with a predictable expectation of success.
Claim 8:  Corrado, Walton and Le Strat teach the previous limitations.  Corrado, as modified with the teachings of Walton and Le Strat, teaches an arrangement in which the capacitive sensor (from Le Strat) would be connected to a controller operable to receive the signal and generate the alarm (paragraph 57 from Walton).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20030015840) in view of Le Strat (FR2965049).
Claim 9:  Davis discloses a liquid leak detector for a pump (Fig. 2, paragraph 2, Examiner noting that “pump” could be viewed broadly to include one or more of 35/41/48) comprising a buffer tube (note tube comprising at least one of 35/41/48/58) positioned on the pump to collect a fluid from the pump (Figs. 2 and 5); a sensor (76) positioned on the buffer tube to detect the level of fluid in the buffer tube and to 
Though Davis describes a purge line, Davis is silent about using it once the fluid reaches a maximum level.  However, Le Strat teaches a fluid level sensor arrangement in which a horizontal purge line is utilized once the fluid reaches a maximum level (see Figs. 1-2, Examiner noting that at the maximum level 6 the fluid is diverted horizontally).  It would have been obvious before the effective filing date of the invention to include Le Strat’s purge line in Davis in order to prevent the overfilling of Davis’ buffer tube which overfilling might damage associated sensor elements or leak out at undesirable locations.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20030015840) in view of Le Strat (FR2965049) and in further view of Kushnarev (US 9,644,638).
Claim 11:  Davis and Le Strat teach the previous limitations.  While Davis teaches using a process fluid (which Examiner equates to drive fluid, see previous 112 rejection above), Davis does not disclose using hydraulic fluid.  However, Kushnarev teaches a pump which uses hydraulic fluid (oil) as a process fluid (see Abstract).  It would have been obvious before the effective filing date of the invention to utilize oil as .
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20030015840) in view of Le Strat (FR2965049) and in further view of Delatte (US 6,295,869).
Claims 12 and 14:  Davis and Le Strat teach the previous limitations.  Davis does not disclose that maximum fluid level is adjustable by adjusting a position of a capacitive sensor.  However, Delatte teaches using an adjustable capacitive sensor in detecting fluid levels (see Figs. 1-2, claim 1) which adjustability will necessarily impact the maximum fluid level.  It would have been obvious before the effective filing date of the invention to utilize an adjustable capacitive sensor as taught by Delatte into the apparatus of Davis in order to accommodate differently sized buffer tubes that might be utilized.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant challenges Walton by alleging that its buffer tube fails to collect leaked fluid or detect a level of fluid in the buffer tube.  Examiner disagrees.  The buffer tube below 26 in Walton must collect fluid vertically before it empties it in the horizontal direction towards 28 and therefore can reasonably be seen as a kind of collector.  Further, “the sensor [26] may be configured to sense…the cumulative volume…that has passed into the channel 22” and Examiner notes that this volume determination would necessarily require a height/level determination from sensor 26 in the channel 22 in order to 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.